Case 7:20-cv-04249-VB Document 7 Filed 09/09/20 Page 1of1

 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pone nnn eee eee ene ee eee ceeeeeeeenene Xx i
GARY PIETROPAULO, Administrator of the 4 af = a
Estate of Gary J. Pietropaulo, : . shoes

Plaintiff, : ORDER
V. ;

20 CV 4249 (VB)

United States of America, :

Defendant.
pee nee nner eee eee ne nee eee een ene nee x

On June 3, 2020, plaintiff Gary Pietropaulo, as Administrator of the Estate of Gary J.
Pietropaulo, commenced the instant action against the United States of America. (Doc. #1). On
June 4, 2020, the Clerk of Court issued a summons as to the government. (Doc. #4).

On September 2, 2020, the Court issued an Order warning plaintiff that this action will be
dismissed without prejudice, pursuant to Fed. R. Civ. P. 4(m), unless, on or before September 9,
2020, plaintiff either: (i) files to the ECF docket proof of service, indicating the government was
served on or before September 1, 2020, in accordance with Rule 4(m); or (ii) shows good cause
in writing for his failure to comply with Rule 4(m). (Doc. #5).

By letter today, plaintiff informed the Court “that the absence of service was not made
due to a basis that would support an application for an extension pursuant to [Rule] 4(m),” but
requests an extension of time to serve the government. (Doc. #6).

Plaintiff's instant submission does not provide meaningful information demonstrating
good cause for plaintiffs failure to serve the government in this action in accordance with Rule

4(m).

Accordingly, this case is dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m)
and 41(b).

The Clerk is instructed to close this case.

Dated: September 9, 2020
White Plains, NY

SO ORDERED:

Vid

Vincent L. Briccetti
United States District Judge

 
